
	

115 S1957 IS: Florida Gasoline Supply Reserve Act
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1957
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to require the Secretary of Energy to establish a
			 gasoline supply reserve in the State of Florida, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Florida Gasoline Supply Reserve Act.
		2.Florida gasoline supply reserve
 (a)In generalThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding at the end of title I the following:
				
					EFlorida Gasoline Supply Reserve
 191.Definition of refined petroleum productIn this part, the term refined petroleum product means— (1)gasoline; and
 (2)such other products as the Secretary determines appropriate. 192.Establishment (a)In generalThe Secretary shall establish, maintain, and operate as a component of the Strategic Petroleum Reserve established under part B a reserve of refined petroleum products, to be known as the Florida Gasoline Supply Reserve (referred to in this part as the Reserve).
							(b)Location
 (1)In generalThe Reserve shall be located in the State of Florida. (2)Location of 2 sections of ReserveTo the maximum extent practicable, the Reserve shall be split into 2 sections, of which—
 (A)one shall be located on the east coast of the State of Florida; and (B)one shall be located on the west coast of the State of Florida.
 (c)LimitationThe Reserve shall contain a minimum of 1,000,000 barrels of refined petroleum products.
 (d)ApplicationExcept as otherwise provided in this part, the authorities and requirements applicable to the Strategic Petroleum Reserve under part B shall apply to the Reserve.
 193.Drawdown and sale of refined petroleum productsThe Secretary may draw down and sell refined petroleum products from the Reserve if the Secretary finds that—
 (1)a circumstance exists that constitutes, or is likely to become, a regional gasoline supply interruption of significant scope or duration, such as a hurricane or other natural disaster; and
 (2)action taken under this section would help in preventing or reducing the adverse impact of such a regional gasoline supply interruption.
							194.Acquisition of refined petroleum products for storage in the Reserve
 (a)In GeneralThe Secretary may acquire, place in storage, transport, or exchange refined petroleum products acquired by purchase or exchange.
 (b)ObjectivesTo the maximum extent practicable, the Secretary shall carry out subsection (a) consistent with the following objectives:
 (1)Minimization of the cost of the Reserve. (2)Minimization of the vulnerability of the United States to a severe regional gasoline supply interruption.
 (3)Minimization of the impact of an acquisition of refined petroleum products on supply levels and market forces.
 195.Plan for administration of ReserveNot later than 60 days after the date of enactment of the Florida Gasoline Supply Reserve Act, the Secretary shall submit to the President and, if the President approves, to Congress, a plan describing—
 (1)the proposed acquisition of storage and related facilities or storage services for the Reserve, including the potential use of storage facilities not currently in use;
 (2)the proposed acquisition of refined petroleum products for storage in the Reserve; (3)the proposed procedures governing the release of refined petroleum products from the Reserve;
 (4)the estimated costs of the establishment, maintenance, and operation of the Reserve; and (5)actions the Secretary will take—
 (A)to minimize the need for release of refined petroleum products from the Reserve; (B)to ensure that distributors and importers are not discouraged from maintaining and increasing supplies of refined petroleum products to the State of Florida; and
 (C)to ensure the quality of the refined petroleum products in the Reserve. . (b)Clerical amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended—
 (1)by striking the item relating to part D of title I (relating to expiration); (2)by striking the item relating to section 181 (relating to expiration); and
 (3)by adding at the end of the items relating to title I the following: PART E—Florida Gasoline Supply Reserve Sec. 191. Definition of refined petroleum product. Sec. 192. Establishment. Sec. 193. Drawdown and sale of refined petroleum products. Sec. 194. Acquisition of refined petroleum products for storage in the Reserve. Sec. 195. Plan for administration of Reserve. .  